Title: To Thomas Jefferson from William Maclure, 3 July 1801
From: Maclure, William
To: Jefferson, Thomas


               
                  Sir
                  London 3d July 1801
               
               With much pleasure I sincerely congratulate you, on the fortunate and Opportunate Political change, that has taken Place since I left you; highly necessary to the happiness and prosperity of the United States; and involving within the circle of its advantages, the progress of civilisation and Knowledge in every part of the Globe; as it will afford a free and equall representative Government the only fair tryal its likely to have for some time.
               Since my departure from America I have run thro’ Denmark, Sweden, Norway, Prussia part of Germany and France. left Paris a few weeks ago after 3 or 4 Mos. residence; where our friends Mr Volney and Mr Barlowe were in good health—the present Politics of that country are beyond the reach of my comprehention the exterior habits only, come within the sphere of my perception, and they were completely military—The agriculture has improved much scarce an acre idle consequently the situation of the farmers and Peasantry in all the comforts and conveniences of life much ameliorated few beggars or ill clothed people to be seen out of the large towns where the only bad effects of the war can be seen in the houses of the ci devant Oppulent now mostly out of repair and partly uninhabited the decrease of luxury in the cities and the Population which it supported has apparently increased the population and production of the country. but the most material change and perhaps the guarantee of all the other changes brought about by the revolution is the complete division of Property scarce any individual possesses more than seven hundred acres of land and very few so much on this base perhaps must rest the state of society and the division of Power follow the division of property however different the present state of things may appear—the Plan of a civil code of laws which has been published may give a better idea of the situation and probable consequences than any thing that has been allowed to come from the press; in the preliminary discourse much obscurity and difficulty seems to occur in laying the foundation whilst the great leading features—division of property among the children equall rights of property &c &c seems only calculated for the support of a government bottomed on the division of power in case you have not yet seen it I have forwarded a coppy by this opportunity—I shall leave this country in a few weeks for the continent shall visit part of germany and proceed towards Itally in the winter but am not decided whither thro France or the Tirole should any species of facts that may be within the reach of my observation be worth your notice or could I in any way serve you it will give me much pleasure should your more weighty avocations admit a few lines directed to the care of Mallet Freres & Co Paris or Mark Johan Jenisch Hamburg will find me wherever I may happen to be remaining with the most respectfull esteem Yours Sincerely
               
                  
                     Wm Maclure
                  
               
            